 
 
Exhibit 10.8
 
NaturalNano, Inc.
NaturalNano Research, Inc.
15 Schoen Place
Pittsford, New York 14534-2025
 
November 30, 2009


Platinum Long Term Growth IV, LLC
152 West 57th Street, 54th Floor
New York, New York 10019


Platinum Advisors LLC
152 West 57th Street, 54th Floor
New York, New York 10019


Longview Special Finance Inc.
Trident Chambers
P.O.Box 146
Road Town, Tortola,
British Virgin Islands


Ladies and Gentlemen:


NaturalNano, Inc. (the “Company”) is requesting the Senior Creditors’ consent to
the issuance by the Company of a subordinate convertible promissory note in the
aggregate principal amount of $225,000 (the “Junior Note”), convertible (subject
to adjustment) at a conversion price of $.005 per share of Common Stock of the
Company.  The Junior Note, and any agreements entered into in connection with
the Note, shall provide that the Note shall be expressly subordinate, in right
of payment and security, to all indebtedness of the Company (the “Senior Debt”)
to Platinum Long Term Growth IV, LLC, Longview Special Finance Inc. and Platinum
Advisors LLC (collectively, the “Senior Creditors”).  In connection with the
issuance of the Junior Note, the Company is also issuing a Common Stock Purchase
Warrant (the “Warrant”) to purchase 45,000,000 shares of the Company’s Common
Stock at an initial exercise price of $.025 per share (subject to adjustment).


The Company covenants and agrees with the Senior Creditors that (i) it will not
make, and will not permit any subsidiary to make, directly or indirectly, any
payment in respect of the Junior Note or the Warrant (other than conversion or
exercise of the same into Common Stock of the Company), whether in respect of
principal, interest, redemption price or otherwise, until payment in full of the
Senior Debt, whether or not the Senior Debt is then due and payable, or whether
or not the Senior Creditors have agreed to forbear their remedies in respect
thereof, (ii) the Junior Note shall provide that it is subordinate to the Senior
Debt with respect to payment and security and (iii) any agreement purporting to
grant to the holders of the Junior Note any lien on assets of the Company shall
provide that the exercise of remedies with respect to such assets shall provide
for the prior payment in full of all Senior Debt.  It is further agreed to by
the Company that any default or event of default pursuant to the Junior Note
shall be deemed to
 
 

--------------------------------------------------------------------------------


 
 
constitute a default or Event of Default under the Senior Debt and shall
automatically terminate any forbearance of the Senior Creditors’ rights to
enforce the provisions of the Senior Debt and related agreements.  In no event
shall any consent hereunder be deemed to waive any conversion price or exercise
price adjustment that may triggered upon the issuance, exercise or conversion of
the Junior Note and the Warrant under any warrants or convertible securities
held by the Senior Creditors, including the Senior Debt and the warrant issued
in connection therewith.
 
 
 Very truly yours,
 
 NATURALNANO, INC.
 
         By:    /s/ James Wemett      Name:   James Wemett      Title:  Acting
CEO  



 
 
                                                
Accepted and agreed to this
30th day of November, 2009 by:


PLATINUM LONG TERM GROWTH IV, LLC
 
 

 By:    /s/ Mark Nordlicht                                Name:   Mark
Nordlicht     Title:  G.M.

 


PLATINUM ADVISORS LLC
 
 

 By:    /s/ Mark Nordlicht                                Name:   Mark Nordlicht
   Title:  G.M.



LONGVIEW SPECIAL FINANCE INC.


 

 By:    /s/ Francois                [illegible]    Name:   Francois          
   [illegible]    Title:  Director

 
 

--------------------------------------------------------------------------------

                                                         